Citation Nr: 0501186	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for sinusitis.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  His DD Form 214 shows the Combat Infantryman Badge and 
Purple Heart were authorized or awarded and that his 
specialty number and title was 11B20 Light Weapons 
Infantryman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A hearing was held at the RO in January 2000.

The issue of service connection for bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for sinusitis was denied by the Board 
in June 1984.  

2.  Since that decision, evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for sinusitis has 
not been submitted.

3.  Service connection for headaches was denied by the Board 
in June 1984.  

4.  Since that decision, evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for headaches has 
not been submitted.


CONCLUSIONS OF LAW

1. The June 1984 Board decision denying service connection 
for sinusitis is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2003).

2. New and material evidence has not been received to reopen 
the claim for service connection for sinusitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3. The June 1984 Board decision denying service connection 
for headaches is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2003).

4.  New and material evidence has not been received to reopen 
the claim for service connection for headaches.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the March 2001 and 
August 2003 VCAA letters to him.  

The March 2001 VCAA letter advised him concerning his 
sinusitis claim.  It stated that VA must make reasonable 
attempts to help him get evidence necessary to support his 
claim.  He was told that VA would try to help him get such 
evidence as medical records, employment records, or records 
from other Federal agencies.  He was advised that he must 
give VA enough information about these records so that VA 
could request them, and that it was still his responsibility 
to make sure these records are received by VA.  He was 
advised that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decided it is 
necessary to make a decision on his claim.  He was advised 
what the evidence must show to establish entitlement.  He was 
advised what information was still needed from him.  He was 
advised to tell VA about any additional information or 
evidence that he wanted VA to try to get for him, and to send 
VA the evidence it needs as soon as possible.  

The August 2003 VCAA letter concerned the claims for service 
connection for sinusitis and headaches.  He was advised to 
send any additional information or evidence within 30 days, 
or VA may process his claim based on what VA already had.  He 
was told of the evidence VA was responsible for getting, and 
of what evidence, on his behalf, VA would make reasonable 
efforts to obtain.  He was told that he must give VA enough 
information about his records so that VA could request them 
from the person or agency who has them.  He was told what the 
evidence must show to support his claims.  He was told that 
it was his responsibility to make sure VA receives all 
requested records that are not in the possession of a Federal 
department or agency. 

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there were 
supplemental statements of the case in February 2003, August 
2003, and July 2004.  Therefore, there was proper subsequent 
VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Organic diseases of the nervous system may be presumed to 
have been incurred in service if manifest to a degree of 10 
percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

The provisions of 38 U.S.C.A. § 1154(b) apply.

Sinusitis and headaches

Factual Background

Service connection was granted for shell fragment wound, left 
eyebrow and bridge of nose in May 1983.

In May 1967, the induction examination reflected a 
physician's summary of tension headache, relieved by ASA.  
The neurologic system was normal.

A March 1969 service medical record reports complaints of 
chills, body aches, and headaches, with an assessment of 
upper respiratory infection.  A hospital report narrative 
summary states that the veteran had had a cough productive of 
green, blood-tinged sputum, a temperature of 100.2 degrees, 
and complaints of chills, fever, and vomiting for one day.  
He was hospitalized for 8 days.  The diagnosis was right 
middle lobe pneumonia.  

On service separation examination in June 1969, the veteran 
reported having or having had frequent or severe headache and 
no ear, nose, or throat trouble or sinusitis.  A physician 
indicated that all positive answers had been checked, and 
that no significant abnormalities had been found.  Clinical 
evaluation revealed normal head, nose, sinuses, mouth, 
throat, ears, and neurologic system.

A July 1976 hospital report indicates that the veteran's 
head, eyes, ears, nose, and throat were examined and that his 
mucous membranes were healthy appearing.

In February 1983, Dr. Fields reported that the veteran had 
been seen in May 1984 for a 1 year history of roaring in the 
right ear.  The impression was sinusitis.  Subsequent 
examination, in 1982, disclosed that the sinuses were clear.

The veteran complained of headaches on VA examination in 
February 1983.  The veteran dated his headaches to 11 years 
earlier.  The examiner stated that headaches did not seem to 
fit any neurological picture.

In a June 1984 decision, the Board denied service connection 
for sinusitis and headaches.  The bases for the decisions 
were that the evidence showed no sinusitis in service and 
that the sinusitis diagnosed in 1982 was not due to disease 
or injury which was incurred in service or proximately due to 
a service-connected disease or injury.  A chronic headache 
disorder was not related to service or to a service-connected 
disease or injury.  

The June 1984 Board decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The applicable VA regulation indicates that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).  The veteran's 
current application to reopen the claim of service connection 
for sinusitis and headaches was received before that that 
date.

In conjunction with the application to reopen, evidence has 
been received.  

This evidence includes a June 1968 Western Union Telegram 
from the service to the veteran's parents advising them that 
he had been wounded in Vietnam in June 1968 as a result of 
hostile action.  It was indicated that he had received a 
metal fragment wound to his left eye resulting in temporary 
loss of sight.  The fact that the veteran had been wounded 
during service was previously established.  This evidence is 
cumulative of his Purple Heart and of his February 1984 VA 
examination statement of being struck by shell fragments, 
receiving wounds of the left eyebrow and the bridge of his 
nose.  

An April 1985 private medical record indicating that the 
veteran complained of headache when lying down is cumulative 
of a February 1978 private medical record from Dr. Ran 
Phillips, indicating that the veteran slept on 2 pillows 
because sleeping flat would give him a headache.

The veteran's November 1998 statement that because of his 
shrapnel injury in Vietnam, he has suffered headaches and 
sinusitis since that time is cumulative of his prior 
assertion that he has had sinusitis and headaches since 
service.

A December 1998 private medical record reporting that the 
veteran had had headaches since April 1985 is not material 
because it does not relate a headache disorder to service or 
to a service-connected disability.  Furthermore, the fact 
that he complained of headaches had previously been 
established.

A March 1999 statement from the veteran, reporting that since 
his wartime injury, he had had sinusitis and headaches, is 
cumulative of his May 1983 statement that he still had 
fragments of sharp metal in his facial area and over the 
bridge of his nose, causing sinusitis and headaches.  

A March 1999 statement from the veteran, that he had first 
complained of the effects of injury after military discharge 
to Drs. Ran Phillips and Doyle Hamilton in 1969, is 
cumulative of the veteran's December 1982 statement of 
treatment from Dr. Ran Phillips from 1970 to date.  The March 
1999 statement is also cumulative of a February 1978 private 
medical record from Dr. Ran Phillips, indicating that the 
veteran slept on 2 pillows because sleeping flat would give 
him a headache.  

A March 1999 statement from the veteran, that Dr. Pizette has 
concluded that shrapnel behind the veteran's left eye may be 
the cause of his chronic headaches and sinusitis, is not 
competent and cannot serve as a basis to reopen.

Medical records from Dr. Pizette dated in 1999 and January 
2000 are not material.  They do not contain competent 
evidence of a nexus between the veteran's sinusitis or 
headaches and his service or service-connected disability.

Dr. Pizette's January 2000 statement that the veteran has a 
large metallic fragment in his left orbit is cumulative of 
previously considered December 1982 and March 1983 VA X-ray 
reports of a metallic foreign body over the veteran's left 
ethmoid sinus region. 

January 2000 RO hearing testimony from the veteran, that his 
sinusitis and headaches were manifest in service and that he 
started having headaches and sinus problems in about 1970 or 
1971, is cumulative of his December 1982 statement that 
sinusitis and headaches began in service.

A June 2001 VA X-ray report indicating the clinically, the 
veteran's ear, nose, and throat were negative, is cumulative 
of the February 1983 VA X-rays showing the sinuses clear and 
free of disease.

An October 2003 VA medical record, indicating that the 
veteran wanted to know if the 5 mm metallic foreign body in 
the medial aspect of his left orbit causes headaches, is not 
material because it is not competent evidence of causation.  

An April 2004 VA medical record reporting boggy mucosa is 
cumulative of a February 1983 report from Dr. Fields showing 
2.5+ turbinates.  

A May 2004 VA medical record, indicating that clinically, the 
veteran's ear, nose, and throat were clear, is cumulative of 
the February 1983 VA X-rays showing the sinuses clear and 
free of disease.

In sum, the submitted evidence is not new and material for 
the claims for service connection for sinusitis and 
headaches.  Accordingly, the claims may not be reopened.  
38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim for service connection for 
sinusitis is denied.

The application to reopen a claim for service connection for 
headaches is denied.


REMAND

The veteran asserts that he has hearing loss due to a combat 
experience.  The record reflects the award of the Combat 
Infantryman Badge and Purple Heart.

In light of the provisions of 38 U.S.C.A. § 1154, additional 
development is needed.  

The veteran is hereby informed that if there is evidence 
supporting the issue of service connection for hearing loss, 
he must submit that evidence to VA.  Accordingly, this matter 
is REMANDED for the following actions:

1.  A VA ears examination should be 
conducted.  The examiner should examine 
the veteran, review his claims folder, 
and render an opinion with reasons as to 
whether the veteran's bilateral hearing 
loss disability is related to the 
grenade explosion in service or to other 
incidents of combat or service.  The 
claims folder should be made available 
to the examiner.  

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 


U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


